United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                        June 13, 2008

                                            Before

                             JOEL M. FLAUM, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge



No. 06‐1741



UNITED STATES OF AMERICA,                            Appeal from the United States District
                  Plaintiff‐Appellee,                Court for the Northern District of Illinois,
                                                     Eastern Division.
       v.
                                                     No. 04 CR 944
MARC E. THOMPSON,
               Defendant‐Appellant.                  Suzanne B. Conlon,
                                                     Judge.



                                          O R D E R

        On consideration of the petition for rehearing with suggestion for rehearing en banc
filed by Defendant‐Appellant on May 30, 2008, the opinion is amended as follows.

       The last sentence on page 9 of the slip opinion is modified so that it begins:

       “As it turns out, some testing was done, and the government had produced to
       Thompson’s trial counsel (who does not represent him on appeal) a report from the
       Chicago Police Department that stated:”

In all other respects, all members of the original panel have voted to DENY the petition for
rehearing.  No judge in regular active service requested a vote on the petition for rehearing
en banc.